Citation Nr: 1501435	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to service connection for right ankle/foot disorder, previously characterized as post-polio syndrome of the right leg.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  He is the recipient of the Combat Medic Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In December 2006 and January 2011, the Veteran testified before Decision Review Officers at the RO.  In May 2012, he testified before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of such hearings are associated with the record.  

In May 2014, the Board remanded this appeal for additional evidentiary development.  Unfortunately, as discussed in detail below, the directives of the May 2014 remand were not substantially complied with, thereby necessitating another remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).

As relevant, in May 2014, the Board remanded this case for additional evidentiary development, to include scheduling the Veteran for a VA examination to determine the current nature and etiology of his right ankle/foot disorder.  The VA examiner was specifically requested to identify all current diagnoses referable to the Veteran's right ankle and foot and, for each currently diagnosed right ankle and/or foot disorder, offer an opinion as to whether there is clear and unmistakable evidence that such disorder(s) pre-existed the Veteran's military service.  

If so, the examiner was asked to opine whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service and, if there was an increase in the severity of the Veteran's disorder(s), whether such increase was clearly and unmistakably due to the natural progress of the disease.  If there was no clear and unmistakable evidence that a current disorder pre-existed service, the examiner was requested to offer an opinion as to whether it is at least as likely as not that the disorder is directly related to the Veteran's service, including any incidents and/or duties associated with his combat service.

Review of the record shows the Veteran was afforded a VA examination in June 2014 wherein the examiner rendered a diagnosis of right ankle degenerative arthritis.  The examiner noted that the Veteran's claimed condition was post-polio syndrome of the right foot with deformity and specifically stated the Veteran does not currently have a diagnosis associated with his claimed condition.  The examiner proceeded to opine that the Veteran's claimed condition, e.g., post-polio syndrome of the right foot with deformity, (1) existed prior to service and was not aggravated by an in-service event, injury, or illness and (2) was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

In the course of offering his opinion, the June 2014 VA examiner also alternatively indicated that the Veteran's right ankle degenerative arthritis was most likely secondary to his severe obesity or possibly post-trauma, as noted on March 2008 and November 2009 X-rays.  The examiner also observed that the Veteran's right ankle had some ankylosing and deformity suggestive of a Charcot joint, which was unrelated to his polio.  The examiner found that there is no evidence that the alleged condition, e.g., post-polio syndrome of the right foot with deformity, existed prior to service, during service, or even on the separation examination.  Furthermore, he noted that the Veteran has severe obesity, which is the most likely cause or aggravation of his alleged condition in his feet and ankles, and the condition was not documented until 2002.  In addition, his Charcot joint of the right ankle was most likely secondary to his disc disease in his back and abnormal sensation in the lateral right lower leg and foot.  The examiner ultimately concluded that there is no evidence that the Veteran's lower extremity/foot/ankle condition was either caused or aggravated during his service.
 
The Board finds that the June 2014 opinion is inadequate because it offers conflicting statements regarding whether the Veteran's right foot/ankle disorder pre-existed service and did not fully address the Board's inquiries.  In this regard, the examiner initially opined that the Veteran's claimed condition, e.g., post-polio syndrome of the right foot with deformity, existed prior to service and was not aggravated by an in-service event, injury, or illness; however, he later stated that there is no evidence that the alleged condition, e.g., post-polio syndrome of the right foot with deformity, existed prior to service.  Furthermore, while the examiner determined that the Veteran did not, at the present time, have a condition associated with post-polio syndrome of the right foot with deformity, he identified current disorders consisting of right ankle degenerative arthritis, most likely secondary to his severe obesity or possibly post-trauma, as noted on March 2008 and November 2009 X-rays, and Charcot joint of the right ankle, most likely secondary to his disc disease in his back and abnormal sensation in the lateral right lower leg and foot. However, the examiner did not offer an etiological opinion regarding such diagnoses, which is especially problematic in regard to the diagnosis of arthritis as such was noted to be possibly post-trauma.  Furthermore, while the examiner provides a thorough recitation of the Veteran's in-service and post-service treatment records, in which he notes that the service treatment records are entirely negative for any references to the right foot or ankle, he does not appear to consider the nature of the Veteran's combat service.  

Therefore, the Board finds that the AOJ did not substantially comply with the directives of the May 2014 Remand in that the physician who conducted the June 2014 VA examination did not provide the opinions specifically requested by the Board, which are needed before a fully informed decision may be rendered in this case.  As such, the Board finds a remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's right foot/ankle disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's June 2014 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should identify all current diagnoses referable to the Veteran's right ankle and foot, to include right ankle degenerative arthritis and his Charcot joint of the right ankle.

(B)  For each currently diagnosed right ankle and/or foot disorder, the examiner should offer an opinion as to whether there is clear and unmistakable evidence that such disorder(s) pre-existed the Veteran's military service.

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner should offer an opinion as to whether it is at least as likely as not that the disorder is directly related to the Veteran's service, including any incidents and/or duties associated with his combat service despite the fact that service treatment records are negative for any reference to post-polio syndrome or any complaints, treatment, or findings related to problems with the Veteran's right ankle or foot.  

In answering each of the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  Additionally, any incidents and/or duties associated with his combat service should be presumed to have occurred.  A rationale must be provided for any opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




